 -520DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union News Company,a Division of the American NewsCompany,'andRetail Drug, Cigar,Soda and LuncheonetteEmployees Union,Local 906, RWDSU,AFL-CIO,Petitioner.'CasesNos. 2-RC-10408,2 2-RC-10409, 2-RC-10410, 2-RC-10411,and 2-RC-10412.April 29, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-ItionalLabor Relations Act, a consolidated hearing was held beforeJoseph S. Lovinger, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.32.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer in Case No. 2-RC-10409 withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.In this case, the Petitioner seeks to represent some seven employees atthe Employer's Milk Bar located at the Greyhound Bus terminal on34th Street, New York City. The Intervenor, Chain Service Restau-rant Luncheonette and Soda Fountain Employees Union, Local 11,Hotel and Restaurant Employees International Union, AFL-CIO,herein referred to as Local 11, claims that its current contract withthe Employer bars this petition.We agree.Local 11 has had collective-bargaining agreements with the Em-ployer for several years covering many retail outlets located in metro-politan New York City.A master agreement setting forth compre-hensive terms and conditions of employment covering employees inthese units was executed July 1952 and extended by supplementalIThe name of the Employer appears as amended at the hearing.2In this case,Petitionersought to represent employees in the stockroomat GrandCentral and Pennsylvania Railroad Stations.At the hearing,Petitioner requested with-drawal of its petitionin Case No.2-RC-10408 on the ground that the operations involvedtherein have been permanently closed. In the absence of objections by other parties inthis proceeding,the motion is hereby granted.8 The Employer is engaged in the operation of newsstands,restaurants,soda fountains,and other retail outlets in various States of the United States.As the Employer's grossvolume of business in the past year exceeded$5,000,000,we find it will effectuate thepoliciesof the Actto assert jurisdiction herein.Carolina Supplies and Cement Co.,122 NLRB 88,89;Union News Company,Case No. 2-RC-10129,issued Nov.27, 1959(unpublished).127 NLRB No. 67. THE UNION NEWS COMPANY, ETC.521agreements January 6, 1955, and April 1, 1957.On May 21, 1959, theEmployer and Local 11 executed a memorandum of agreement recitingthat inasmuch as Local 11 represents many restaurants, luncheonettes,etc., in the area, the Employer would recognize Local 11 as the repre-sentative of the employees at the instant Milk Bar; that a more formalagreement would be executed after the expiration of the present mastercontract on July 31, 1959; and providing that in the meantime theemployees here involved would be covered by the present master con-tract.On November 2, 1959, a supplemental agreement to the May21 agreement was executed, reciting that the master contract of 1952as extended in 1955 and 1957 also covers the Milk Bar employees aswell as employees in the other retail outlets, and further extendingsuch contracts to November 2, 1962.As the instant petition was filedDecember 1, 1959, 1 month after the November 2, 1959, supplementalagreement, we find that the latter bars this petition.' In accordancewith our present contract-bar policy, we shall treat the 3-year supple-mental agreement as a bar for 2 years or until November 2, 19611A question affecting commerce exists concerning the representationof employees of the Employer in Cases Nos. 2-RC-10410, 10411, and10412 within the meaning of Section 9(c) (1) and 2(6) and (7) ofthe Act.4.The appropriate units :In Case No. 2-RC-10410, Petitioner seeks a unit of employees atthe cigar and newsstand located in the Lexington Hotel, Lexington,Avenue and 48th Street, New York City. Local 1115-C, AmusementClerks and Concessionaires Employees Union, AFL-CIO, herein:called Local 1115-C was permitted to intervene.This stand operates in two shifts, the first shift is from 7 a.m. to.3 p.m. and the second from 3 to 11 p.m. One employee, designated asthe "manager," works the first shift, another full-time employeeworks the second shift and there is a third employee who relievesthe other two.The manager has full responsibility for the operationof the stand.As the uncontradicted record shows that the managerhires and discharges employees, we find in agreement with the Em-ployer that he is a supervisor within the meaning of the Act andexclude him.6In Case No. 2-RC-10411, Petitioner seeks a unit of employees atthe newsstand located at Crame's Park, Hunt's Point Road, Bronx,.New York City. Local 11 was permitted to intervene.There are three employees at this operation, a manager and twoother employees.The manager is responsible for the operation of*Deluxe Metal Furniture Company,121 NLRB 995, 1006Pacific Coast Association of Pulp and Paper Manufacturers,121 NLRB 990.°Cf.The Union NewsCo., Case No. 4-RC-3221, issued March 12, 1957(unpublished),where the Board held,as to managers who at no time had clerks underthem, they werenot supervisors.However,therewas no evidence that those managers hired and dis-charged employees. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe stand.As the record shows that this manager hires and dis-charges employees, we find in agreement with the Employer that heis a supervisor and exclude him.In Case No. 2-RC-10412, Petitioner seeks a unit of employees atthe Beaumart Gift Shop located in Grand Central terminal, NewYork City.Local 1115-C was permitted to intervene.The partiesdisagreed as to the status of the manager, whom the Petitioner wouldinclude and the Employer exclude. The evidence shows that the man-:ager here hires and discharges and responsibly directs employees.We shall therefore exclude the manager 7 as a supervisor within themeaning of the Act.The following employees of the Employer constitute units appro-priate for the purposes of collective bargaining within the meaning,of Section 9(b) of the National Labor Relations Act, as amended:(1)All employees of the Employer's cigar and newsstand locatedat the Lexington Motel, Lexington Avenue and 48th Street, NewYork City, but excluding the manager, professional employees, watch-men, guards, and all supervisors as defined in the Act.(2)All employees of the Employer at the newsstand located atframe's Park and Hunt's Point Road, Bronx, New York, excludingthemanager, professional employees, watchmen, guards, and allsupervisors as defined in the Act.(3)All employees of the Employer in the Beaumart Gift Shoplocated at Grand Central terminal, New York City, excluding themanager, professional employees, watchmen, guards, and all super-visors as defined in the Act.[The Board dismissed the petition in Case No. 2-RC-10409.][Text of Direction of Elections omitted from publication.]7See footnote6, supra,where the Board held that, as to those managers who hadauthority to hire anddischargeandexercised responsible direction,these were super'visors within the meaningof the Actand excluded them.Shamrock Foods, Inc.andChauffeurs,Teamsters and HelpersLocal Union No.175, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America.Case No.9-CA-1757.May 2, 1960DECISION AND ORDER,On January 12,1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and127 NLRB No. 70.